Wilson, Judge:
The above-enumerated appeals for reappraisement have been submitted for decision by counsel for the parties upon stipulation, reading as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, subject to the approval of the court, that the above reappraisement appeals are limited to the items identified on the invoices as specified below. That said items consist of birch plywood from Finland of the same kind in all material respects, and subject to the same marketing and sales conditions as the merchandise and the conditions that were the subject of decision in the eases of United States v. Arbit Trading Company, 46 Cust. Ct. 785, A.R.D. 131, and United States v. Plywood & Door Manufacturers Corporation, 46 Cust. Ct. 797, A.R.D. *448133, and that the record in said cited cases may be received into evidence in the appeals set forth above.
That at or about the dates of exportation such and similar plywood was not freely offered for sale for home consumption in Finland; and the prices at which it was freely offered for sale to all purchasers in the principal markets of Finland in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other costs incident to placing the merchandise in condition, packed ready for shipment to the United States, were as listed below, less, prorated, the items of ocean freight, insurance and consular fees as set forth in said invoices.
Appeal Item Price per 1,000 square feet
285152A BB/WG-%" 60" x 30' $172
48" x 30" 167
298184A BJ/BB-%" 50" x 50' $261. 25
73" x 51" 296. 50
61" x 50" 273
“ “ 60" x 36" 155. 25
71" x 36" 168. 75
BB/WG-fs" 60" x 36" 198
On the agreed facts, I find and hold that export value, as that value is defined in section 402(d), Tariff Act of 1930, as in effect prior to the effective date of the Customs Simplification Act of 1956, is the proper basis for the determination of the values of the merchandise covered by the said appeals and that such values are as specified above.
Judgment will issue accordingly.